SHEPHERD, C.J.
Yvette Asous appeals a non-final “Order Finding Fiduciary Relationship and Requiring Amended Complaint” rendered by the circuit probate court. The order, which directs Yvette Asous’s daughter, Melissa Antonopoulos, to file an amended complaint against her mother for breach of fiduciary duty in the management of former guardianship funds after the funds were properly distributed to Melissa upon her becoming of age and Yvette discharged as guardian, exceeds the scope of the issues raised or, for that matter, could have been raised by Melissa’s untimely Florida Rule of Civil Procedure l'.540(b)(3) motion to vacate a ten-year-old order of discharge. The trial court properly denied the motion to vacate, albeit for the wrong reason.
We vacate the order of the trial court with the directions to deny, without more, the motion to vacate as untimely. See Epicor Software Corp. v. Coopers & Clarke, Inc., 928 So.2d 1249, 1251 (Fla. 3d DCA 2006) (“Rule 1.540 expressly provides that a(b)(3) motion to set aside a final judgment for fraud, misrepresentation, or misconduct ‘shall be filed ... not more *901than 1 year after the judgment ... was entered or taken.’ Failure to raise this ground within that time deprived the court below of jurisdiction to address this claim.”).
So ordered.
LOGUE, J., concurs.